Exhibit 10.5

 

AMENDMENT NO. 2
TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT dated as of July 24, 2015 (as amended,
restated, supplemented or otherwise modified from time to time this
“Amendment”), is entered into by and among UNITED THERAPEUTICS CORPORATION, a
Delaware corporation, as Borrower, certain Subsidiaries of the Borrower who are
or may become party to the Credit Agreement from time to time, as Guarantors,
the lenders who are or may become party to the Credit Agreement from time to
time, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders.

 

RECITALS

 

WHEREAS, the parties to this Amendment are parties to that certain Credit
Agreement dated as of September 26, 2013, as amended by that certain Amendment
No. 1 to Credit Agreement dated as of July 24, 2014 (collectively, the “Existing
Credit Agreement” and together with this Amendment and as such Existing Credit
Agreement is otherwise amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

 

WHEREAS, the parties to this Amendment now wish to amend the Existing Credit
Agreement to extend the date referenced in part (a) of the definition of
“Maturity Date” from “September 30, 2015” to “September 30, 2017”.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged,
Credit Parties and Administrative Agent hereby agree as follows:

 

SECTION 1.
DEFINED TERMS

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to them pursuant to the Existing Credit Agreement.  Unless
otherwise specified, (a) each agreement, instrument or other document referenced
in this Amendment shall refer to such agreement, instrument or other document,
in each case as amended, restated, supplemented or otherwise modified from time
to time; and (b) each definition shall apply to the singular and the plural
forms of such terms, as applicable.

 

SECTION 2.
AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

2.1                               Maturity Date.  In Section 1.1 of the Existing
Credit Agreement, the definition of “Maturity Date” is deleted in its entirety
and replaced by the following:

 

“Maturity Date” means the earliest to occur of (a) September 30, 2017, (b) the
date of termination of the entire Revolving Credit Commitment pursuant to
Section 2.5, or (c) the date of termination of the Revolving Credit Commitment
pursuant to Section 8.2.

 

--------------------------------------------------------------------------------


 

SECTION 3.
CONDITIONS PRECEDENT

 

This Amendment shall be effective upon the date as of which there is
satisfaction (or waiver in writing by Administrative Agent) of each of the
following conditions precedent (and with respect to each agreement, document or
other deliverable hereunder, each such item shall be in form and substance
satisfactory to Administrative Agent) (the “Closing Date”):

 

(a)                                 Receipt by Administrative Agent of this
Amendment executed and delivered by each Credit Party.

 

(b)                                 Receipt by Administrative Agent of a
certificate of a Responsible Officer of each Credit Party substantially in the
form attached as Exhibit J to the Existing Credit Agreement certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing this Amendment and certifying that attached thereto is a true, correct
and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated pursuant to this
Amendment and the execution, delivery and performance of this Amendment, and
(D) a certificate as of a recent date of the good standing of each Credit Party
under the laws of its jurisdiction of organization.

 

(c)                                  Receipt by Administrative Agent of all
other certificates, opinions, agreements, instruments and documents, as
Administrative Agent determines necessary or appropriate in connection with this
Amendment.

 

(d)                                 Immediately prior to the Closing Date and
immediately after the Closing Date, no Default or Event of Default shall have
occurred and be continuing.

 

SECTION 4.
RATIFICATION AND AGREEMENT

 

Credit Parties hereby ratify the Loan Documents and acknowledge, agree and
affirm that, from and after the Closing Date, (a) Credit Parties remain bound by
all terms of the Loan Documents, as applicable, (b) Credit Parties are
responsible for the continuing observance and full performance of their
respective obligations pursuant to the Loan Documents and (c) the obligations of
Credit Parties pursuant to the Loan Documents remain unchanged and in full force
and effect, other than as expressly provided for in this Amendment.

 

SECTION 5.
REAFFIRMATION OF REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents and warrants that no Default or Event of Default
shall have occurred and be continuing as of the Closing Date and that the
representations and warranties set forth in the Loan Documents, as applicable,
are true and correct in all material respects as of the Closing Date, except to
the extent that any such representations and warranties relate, by their terms,
to a prior date, in which case such representations and warranties were true and
correct in all material respects (except for any

 

2

--------------------------------------------------------------------------------


 

representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects as of such earlier date) as of such prior date.

 

SECTION 6.
INTENTIONALLY OMITTED

 

SECTION 7.
MISCELLANEOUS

 

7.1                               Entirety.  This Amendment and the other Loan
Documents embody the entire agreement among the parties hereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof.

 

7.2                               Counterparts/Fax/Email.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  Delivery of executed counterparts of this Amendment by fax or
email shall be effective as an original and shall constitute a representation
that an original shall be delivered.

 

7.3                               Governing Law.  THIS AMENDMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

 

7.4                               Further Assurances.  The parties to this
Amendment agree to promptly take such actions, at the expense of Borrower and
upon the request of any of the other parties to this Amendment, as are
reasonably necessary to carry out the intent of this Amendment, in each case as
such actions (a) must be reasonably agreed to by all parties to this Amendment
and (b) shall not increase the liabilities or burdens of Administrative Agent.

 

7.5                               Severability; Waivers.  If any part of this
Amendment is not enforceable, the rest of the Amendment may be enforced.  If
Administrative Agent waives an Event of Default, it may enforce a later Event of
Default.  Any consent or waiver under this Amendment must be in writing.

 

7.6                               Attorneys’ Fees.  Borrower shall pay the
reasonable attorneys’ fees and expenses incurred by Administrative Agent in
connection with the preparation, negotiation, closing and enforcement of this
Amendment and the matters related thereto.  Such payment by Borrower shall be
made within thirty (30) days after Borrower’s receipt of an invoice regarding
any such fees and expenses.

 

7.7                               Indemnification.  Borrower will indemnify and
hold each Lender, Administrative Agent, their respective parent entities (direct
and indirect, including without limitation without Wells Fargo & Company),
subsidiaries and Affiliates (including without limitation Wells Fargo Bank,
National Association) and all of their respective directors, officers,
employees, agents, successors, attorneys and assigns (individually, an
“Indemnitee” and collectively, the “Indemnitees”) harmless from any loss,
liability, damages, judgments, and costs of any kind relating to or arising
directly or indirectly out of (a)

 

3

--------------------------------------------------------------------------------


 

this Amendment or any document executed pursuant hereto, (b) any credit or
financing extended or committed by any Lender to Borrower under any Loan
Document, and (c) any litigation or proceeding related to or arising out of this
Amendment, any such document, or any such credit or financing; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence, willful misconduct or intentional bad
acts of such Indemnitee or (y) any material breach by such Indemnitee of any
Loan Document.  This indemnity includes but is not limited to attorneys’ fees
and expenses (including without limitation the allocated cost of in-house
counsel).  This indemnity will survive repayment of Borrower’s obligations to
Administrative Agent and Lenders pursuant to the Loan Documents.  All sums due
to any Indemnitee hereunder shall be obligations of Borrower, due and payable
immediately without demand.

 

7.8                               Notices.  Unless otherwise provided in this
Amendment or in another Loan Document, all notices required under this Amendment
shall be delivered in accordance with the notice requirements of the Loan
Documents.

 

7.9                               Headings.  Article and paragraph headings are
for reference only and shall not affect the interpretation or meaning of any
provisions of this Amendment.

 

7.10                        Joint and Several Liability.  The obligations of
Credit Parties pursuant to this Amendment are joint and several in nature.

 

7.11                        Continued Effectiveness of Loan Documents.  Except
as expressly set forth in this Amendment, the terms and provisions of the Loan
Documents shall remain in full force and effect.

 

[signatures on the following pages]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date above.

 

BORROWER:

 

 

UNITED THERAPEUTICS CORPORATION, as Borrower

 

 

 

 

 

By:

/s/ James Edgemond

 

Name:

James Edgemond

 

Title:

Chief Financial Officer and Treasurer

 

[signature pages continue]

 

--------------------------------------------------------------------------------


 

GUARANTOR:

 

 

LUNG BIOTECHNOLOGY PBC (successor-in-interest to Lung Biotechnology Inc.), as a
Guarantor

 

 

 

 

 

By:

/s/ James Edgemond

 

Name:

James Edgemond

 

Title:

Chief Financial Officer and Treasurer

 

[signature pages continue]

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Barbara K. Angel

 

Name:

Barbara K. Angel

 

Title:

Senior Vice President

 

[signature pages end]

 

--------------------------------------------------------------------------------